Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 6/7/2022 has been entered. 
Claims Rejoin
Claim 1 is allowable. The restriction requirement among various species, as set forth in the Office action dated on 3/7/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn, claims 21-31, directed to the non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.	
Claim Status
Claims 1-9 and 21-31 are pending.
Claims 10-20 are canceled by Applicant. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ruojian Zhang, Reg. No. 54695, on 6/22/2022.
The application has been amended as follows: 
Claim 21. (Currently Amended) A method comprising: 
forming a gate dielectric over a semiconductor region; depositing a work function layer over the gate dielectric, wherein the work function layer comprises TiAIC, and wherein the work function layer comprises: 
depositing a first sub-layer having a first aluminum atomic percentage, 
depositing a second sub-layer over the first sub-layer, wherein the second sub-layer has a second aluminum atomic percentage lower than the first aluminum atomic percentage, wherein the second sub-layer is deposited at a second temperature different from the first temperature; and 
depositing a glue layer over and physically contacting the work function layer.
Reasons for Allowance
Claims 1-9 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method in their entirety (the individual limitations may be found just not in combination with proper motivation). 
The most relevant prior art references (US 2016/0376704 A1 to Raisanen in combination of US 2018/0138045 A1 to Xu) substantially teach some of limitations in claim 1 as stated in the previous Non-Final Office Action dated on 3/7/2022, but not the limitations of “wherein the second aluminum-containing work function layer is deposition at a second temperature different from the first temperature” recited in claim 1. Therefore, the claim 1 is allowed.
Regarding claims 2-9, they are allowed due to their dependencies of claim 1.
Regarding claim 21, similar to claim 1, the claim 21 include allowable limitation of “wherein the second sub-layer is deposited at a second temperature different from the first temperature”. Therefore, the claim 21 is allowed. 
Regarding claims 22-27, they are allowed due to their dependencies of claim 21.
Regarding claim 28, similar to claim 1, the claim 28 include allowable limitation of “wherein the upper part is deposited at a second temperature different from the first temperature”. Therefore, the claim 28 is allowed. 
Regarding claims 29-31, they are allowed due to their dependencies of claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898